      Case 2:18-cv-00369 Document 1 Filed on 10/23/18 in TXSD Page 1 of 6




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                 CORPUS CHRISTI DIVISION

FRENCH ELLISON TRUCK CENTER,                    §
LLC,                                            §
                                                §
                              Plaintiff,        §
                                                §       CASE NO. 2:18-CV-369
              vs.                               §
                                                §       (ON REMOVAL FROM THE 214TH
SOUTH TEXAS TRUCK CENTERS, LLC,                 §       JUDICIAL DISTRICT COURT,
MIKE STRICKER, EDWARD HERNANDEZ,                        CAUSE NO 2018DCV-3345-F
                                                §
ALYSSA ROSENBAUM, and                                   NUECES COUNTY, TEXAS)
                                                §
JASON MIMS                                      §
                                                §
                              Defendants.       §



             DEFENDANTS SOUTH TEXAS TRUCK CENTERS, LLC,
         MIKE STRICKER, EDWARD HERNANDEZ, ALYSSA ROSENBAUM,
                  AND JASON MIMS’ NOTICE OF REMOVAL


       Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendants South Texas Truck Centers,

LLC, Mike Stricker, Edward Hernandez, Alyssa Rosenbaum, and Jason Mims (“Defendants”)

hereby remove the above-referenced action from the 214th District Court of Nueces County,

Texas, to the United States District Court for the Southern District of Texas. The grounds for

removal are as follows:

                                           BACKGROUND

              1.      Plaintiff French Ellison Truck Center, LLC initially commenced this

action on or about July 5, 2018, by filing Plaintiff’s Original Petition and Application for

Injunctive Relief (“Original Petition”) in the 214th District Court of Nueces County, Texas,

captioned French Ellison Truck Center, LLC v. South Texas Truck Centers, LLC, and Mike

Stricker (Cause No. 2018DCV-3345-F).

                                                                                            1
       Case 2:18-cv-00369 Document 1 Filed on 10/23/18 in TXSD Page 2 of 6




               2.     Plaintiff served the Summons and Original Petition on Defendants on or

about July 16, 2018. A copy of the Original Petition, together with all process and pleadings

served upon Defendants in the state action, is attached hereto as Exhibit C. The Original Petition

asserted one claim for Breach of Contract (Count VI).

               3.     On or about September 28, 2018, Plaintiff filed a First Amended Petition

and Application For Injunctive Relief (“Amended Petition”) in the 214th District Court of Nueces

County, Texas, captioned French Ellison Truck Center, LLC v. South Texas Truck Centers, LLC,

Mike Stricker, Edward Hernandez, Alyssa Rosenbaum, and Jason Mims, adding three additional

individual Defendants—Edward Hernandez, Alyssa Rosenbaum, and Jason Mims—and several

additional claims.

               4.     Defendants, through counsel, accepted service of the Amended Petition on

October 5, 2018. A copy of the Amended Petition, together with all process and pleadings

served upon Defendants in the state action, is attached hereto as Exhibit C.

               5.     In the Amended Petition, Plaintiff added several additional claims that

were not included in the Original Petition.      In addition to the Breach of Contract claim,

Plaintiff’s Amended Petition includes the following state law claims: Breach of Contract (Count

VI), Tortious Interference with Business Relationship (Count VII), Breach of Fiduciary Duty

(Count VIII), Texas Uniform Trade Secrets Act (Count IX), Unjust Enrichment (Count XI), and

Conspiracy (Count XII). Plaintiff also, for the first time, added a federal law claim for violation

of the Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C. 1030 (Count X).

               6.     Plaintiff seeks the following types of relief: monetary damages, specific

enforcement of a non-solicitation agreement, temporary and permanent injunctive relief,




8982411 v4                                      2
       Case 2:18-cv-00369 Document 1 Filed on 10/23/18 in TXSD Page 3 of 6




prejudgment interest, all costs of court, attorney’s fees, post-judgment interest, and such other

and further relief as Plaintiff may show itself to be justly entitled.

                7.      Pursuant to 28 U.S.C. § 1446(b)(3), “If a case stated by the initial pleading

is not removable, a notice of removal may be filed within 30 days after receipt by the defendant,

through service or otherwise, of a copy of an amended pleading . . . from which it may first be

ascertained that the case is one which is or has become removable.”

                8.      By filing this Notice of Removal on October 23, 2018, this Notice is filed

within 30 days of the date when it could first be ascertained that the case was one which had

become removable. Specifically, this Notice is filed within 30 days of service of the Amended

Petition, which is the first paper from which it could first be ascertained that the cause was one

that had become removable because the Amended Petition is the first paper in which Plaintiff

pled a claim under the federal Computer Fraud and Abuse Act.             Accordingly, this Notice of

Removal is timely filed under 28 U.S.C. § 1446(b)(3).

                9.      Removal of this action is proper because it is a civil action within this

Court’s original jurisdiction pursuant to 28 U.S.C. § 1331.

                     Federal Question Jurisdiction Under 28 U.S.C. § 1331

        10.     This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331

because it arises under the laws of the United States, specifically the federal Computer Fraud and

Abuse Act (“CFAA”), 18 U.S.C. 1030. Beta Tech., Inc. v. Meyers, No. CIV.A. H-13-1282, 2013

WL 5602930, at *5 (S.D. Tex. Oct. 10, 2013) (upholding original subject matter jurisdiction on

the basis of CFAA), Ennis Transp. Co. Inc. v. Richter, No. 3:08-CV-2206-B, 2009 WL 464979,

at *3 (N.D. Tex. Feb. 24, 2009) (retaining jurisdiction and holding court had subject matter

jurisdiction on the basis of CFAA claim).




8982411 v4                                         3
       Case 2:18-cv-00369 Document 1 Filed on 10/23/18 in TXSD Page 4 of 6




               11.     The Court’s jurisdiction is further supported by the supplemental

jurisdiction conferred by 28 U.S.C. § 1367. As such, Plaintiff’s action may be removed to this

Court under the provisions of 28 U.S.C. § 1441.

                     All Other Requirements For Removal Have Been Met

               12.     Pursuant to 28 U.S.C. §§ 1441(a) and 1446(a), the United States District

Court for the Southern District of Texas, is the appropriate Court for filing a Notice of Removal

from the 214th District Court of Nueces County, Texas, where the action was filed.

               13.     Pursuant to Local Rule 81, an index of matters being filed is attached as

Exhibit A.

               14.     Pursuant to Local Rule 81, the docket sheet from the state court

proceeding is attached as Exhibit B.

               15.     Pursuant to 28 U.S.C. § 1446(a) and Local Rule 81, copies of all

pleadings, process, and orders served upon Defendants in this action are attached as Exhibit C.

               16.     Pursuant to 28 U.S.C. §1446(a) and Local Rule 81, confirmation that no

orders were signed by the state court is attached as Exhibit D.

               17.     Pursuant to Local Rule 81, a list of all counsel of record is attached as

Exhibit E.

               18.     Promptly after filing this Notice of Removal, Defendants will file a Notice

of Filing Notice of Removal, along with a copy of the Notice of Removal, with the Clerk of the

214th District of Nueces County, Texas, and will serve written notice of the same on counsel for

Plaintiff, all in accordance with 28 U.S.C. § 1446(d).

               19.     All Defendants consent to the removal of this action. Accordingly 28

U.S.C. § 1441(b)(2)(A) is satisfied.




8982411 v4                                        4
       Case 2:18-cv-00369 Document 1 Filed on 10/23/18 in TXSD Page 5 of 6




               20.     If any question arises as to the propriety of the removal of this action,

Defendants respectfully request the opportunity to file a brief and to make oral argument in

support of its position that this cause is removable.

        WHEREFORE, Defendants hereby remove the above-captioned cause from the 214th

District Court of Nueces County, Texas, to the United States District Court for the Southern

District of Texas, and request that further proceedings be conducted in this Court as provided by

law. Defendants further pray for any other Order or relief which the Court may deem just and

equitable.


Dated: October 23, 2018                          Respectfully submitted,

                                                 SHOOK, HARDY & BACON L.L.P.

                                              By: /s/ Sonila Themeli
                                                 Sonila Themeli
                                                 Attorney-in-charge
                                                 Texas Bar No. 24073588
                                                 Federal I.D. No.: 2828237
                                                 600 Travis St, Suite 3400
                                                 Houston, Texas 77002-2926
                                                 Tel.: 713-227-8009
                                                 Fax: 713-227-9508
                                                 Email: sthemeli@shb.com

                                                 and

                                                 Justin Johl (to be admitted pro hac vice)
                                                 Jessica A.E. McKinney (to be admitted pro
                                                 hac vice)
                                                 Of Counsel
                                                 SHOOK, HARDY & BACON L.L.P.
                                                 2555 Grand Blvd.
                                                 Kansas City, MO 64108-2613
                                                 Telephone: 816-474-6550
                                                 Facsimile: 816-421-5547
                                                 Email: jjohl@shb.com
                                                        jamckinney@shb.com

                                               Attorneys for Defendants


8982411 v4                                        5
       Case 2:18-cv-00369 Document 1 Filed on 10/23/18 in TXSD Page 6 of 6




                                   CERTIFICATE OF SERVICE

        I hereby certify that on October 23, 2018, the above and foregoing document was filed

electronically through the CM/ECF system and was served via regular U.S. mail, postage

prepaid, and/or by electronic mail, on all known counsel of record addressed as follows:

                             Richard G. Garza
                             Texas Bar No. 07737200
                             Matthew J. Swantner
                             Texas Bar No. 24066169
                             Amanda N. Crouch
                             Texas Bar No. 24077401
                             JACKSON WALKER LLP
                             112 East Pecan Street, Suite 2400
                             San Antonio, Texas 78205
                             Telephone:     (210) 978-7700
                             Facsimile:     (210) 978-7790
                             Email: rgarza@jw.com
                                    jstruble@jw.com
                                    acrouch@jw.com

                             Attorneys for Plaintiff


                                                /s/ Sonila Themeli
                                                Sonila Themeli




8982411 v4                                      6
